MEMORANDUM **
Petitioner Ana Rosa Gomez Ramirez seeks review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Specifically, the regulations provide that a motion to reopen must be filed within 90 days after the mailing of the BIA’s decision. See 8 C.F.R. § 1003.2(c)(2). In this case, petitioner’s motion was filed on June 8, 2007, more than 90 days after mailing of the BIA’s February 28, 2007 decision. Therefore, the BIA did not abuse its discretion when it denied petitioner’s untimely motion to reconsider. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005). Furthermore, the BIA did not abuse its discretion in finding petitioner ineligible for an exception to the time limitation, pursuant to 8 C.F.R. § 1003.2(e)(3)(ii). *544Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.